Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of October 21, 2019
by and between ENTASIS THERAPEUTICS HOLDINGS INC., a Delaware corporation (the
“Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company
(the “Buyer”).  Capitalized terms used herein and not otherwise defined herein
are defined in Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twenty Million Dollars ($20,000,000) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”).  The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.                                      PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

 

(a)                                 Commencement of Purchases of Common Stock. 
Any time after Commencement (as defined below), the purchase and sale of
Purchase Shares hereunder may occur from time to time upon written notices by
the Company to the Buyer on the terms and conditions as set forth herein
following the satisfaction of the conditions (the “Commencement”) as set forth
in Sections 6 and 7 below (the date of satisfaction of such conditions, the
“Commencement Date”).

 

(b)                                 The Company’s Right to Require Regular
Purchases.  Subject to the terms and conditions of this Agreement, on any given
Business Day after the Commencement Date, the Company shall have the right but
not the obligation to direct the Buyer by its delivery to the Buyer of a
Purchase Notice from time to time, and the Buyer thereupon shall have the
obligation, to buy the number of Purchase Shares specified in such notice, up to
50,000 Purchase Shares, on such Business Day (as long as such notice is
delivered on or before 5:00 p.m. Eastern time on such Business Day) (each such
purchase, a “Regular Purchase”) at the Purchase Price on the Purchase Date;
however, in no event shall the Purchase Amount of a Regular Purchase exceed Five
Hundred Thousand Dollars ($500,000) per Business Day, unless the Buyer and the
Company mutually agree.  The Company and the Buyer may mutually agree to
increase the number of Purchase Shares that may be sold per Regular Purchase to
as much as an additional 2,000,000 Purchase Shares per Business Day.  The
Company may deliver additional Purchase Notices to the Buyer from time to time
so long as the most recent purchase has been completed.  The share amounts in
this Section 1(b) shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction.

 

(c)                                  VWAP Purchases.  Subject to the terms and
conditions of this Agreement, in addition to purchases of Purchase Shares as
described in Section 1(b) above, with one Business Day’s prior written notice
(as long as such notice is delivered on or before 5:00 p.m. Eastern time on the
Business Day immediately preceding the VWAP Purchase Date), the Company shall
also have the right but not the obligation to direct the Buyer by the Company’s
delivery to the Buyer of a VWAP Purchase Notice from

 

--------------------------------------------------------------------------------



 

time to time, and the Buyer thereupon shall have the obligation, to buy the VWAP
Purchase Share Percentage of the trading volume of the Common Stock on the VWAP
Purchase Date up to the VWAP Purchase Share Volume Maximum on the VWAP Purchase
Date (each such purchase, a “VWAP Purchase”) at the VWAP Purchase Price.  The
Company may deliver a VWAP Purchase Notice to the Buyer on or before 5:00
p.m. Eastern time on a date on which the Company also submitted a Purchase
Notice for a Regular Purchase of at least 50,000 Purchase Shares to the Buyer. 
The share amount in the prior sentence shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split, or other similar transaction. A VWAP Purchase shall automatically be
deemed completed at such time on the VWAP Purchase Date that the Sale Price
falls below the VWAP Minimum Price Threshold; in such circumstance, the VWAP
Purchase Amount shall be calculated using  (i) the VWAP Purchase Share
Percentage of the aggregate shares traded on the Principal Market for such
portion of the VWAP Purchase Date prior to the time that the Sale Price fell
below the VWAP Minimum Price Threshold and (ii) a VWAP Purchase Price calculated
using the volume weighted average price of Common Stock sold during such portion
of the VWAP Purchase Date prior to the time that the Sale Price fell below the
VWAP Minimum Price Threshold.  Each VWAP Purchase Notice must be accompanied by
instructions to the Company’s Transfer Agent to immediately issue to the Buyer
an amount of Common Stock equal to the VWAP Purchase Share Estimate, a good
faith estimate by the Company of the number of Purchase Shares that the Buyer
shall have the obligation to buy pursuant to the VWAP Purchase Notice.  In no
event shall the Buyer, pursuant to any VWAP Purchase, purchase a number of
Purchase Shares that exceeds the VWAP Purchase Share Estimate issued on the VWAP
Purchase Date in connection with such VWAP Purchase Notice; however, the Buyer
will immediately return to the Company any amount of Common Stock issued
pursuant to the VWAP Purchase Share Estimate that exceeds the number of Purchase
Shares the Buyer actually purchases in connection with such VWAP Purchase.  Upon
completion of each VWAP Purchase Date, the Buyer shall submit to the Company a
confirmation of the VWAP Purchase in form and substance reasonably acceptable to
the Company.  The Company may deliver additional VWAP Purchase Notices to the
Buyer from time to time so long as the most recent purchase has been completed.

 

(d)                                 Payment for Purchase Shares.  For each
Regular Purchase, the Buyer shall pay to the Company an amount equal to the
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Buyer receives
such Purchase Shares.  For each VWAP Purchase, the Buyer shall pay to the
Company an amount equal to the VWAP Purchase Amount as full payment for such
Purchase Shares via wire transfer of immediately available funds on the second
Business Day following the VWAP Purchase Date.  All payments made under this
Agreement shall be made in lawful money of the United States of America via wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement.  Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

 

(e)                                  Purchase Price Floor.  The Company and the
Buyer shall not effect any sales under this Agreement on any Purchase Date where
the Closing Sale Price is less than the Floor Price.  “Floor Price” means $0.25
per share of Common Stock, which shall not be adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction.

 

(f)                                   Records of Purchases.  The Buyer and the
Company shall each maintain records showing the remaining Available Amount at
any given time and the dates and Purchase Amounts for each

 

2

--------------------------------------------------------------------------------



 

purchase, or shall use such other method reasonably satisfactory to the Buyer
and the Company to reconcile the remaining Available Amount.

 

(g)                                  Taxes.  The Company shall pay any and all
transfer, stamp or similar taxes that may be payable with respect to the
issuance and delivery of any shares of Common Stock to the Buyer made under this
Agreement.

 

(h)                                 Compliance with Principal Market Rules. 
Notwithstanding anything in this Agreement to the contrary, and in addition to
the limitations set forth in Section 1(e), the total number of shares of Common
Stock that may be issued under this Agreement, including the Commitment Shares
(as defined in Section 4(e) hereof), shall be limited to 2,626,165 shares of
Common Stock (the “Exchange Cap”), which equals 19.99% of the Company’s
outstanding shares of Common Stock as of the date hereof, unless stockholder
approval is obtained to issue more than such 19.99%.  The Exchange Cap shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.  The
foregoing limitation shall not apply if stockholder approval has not been
obtained and at any time the Exchange Cap is reached and at all times thereafter
the average price paid for all shares of Common Stock issued under this
Agreement is equal to or greater than $5.75 (the “Minimum Price”), a price equal
to the lower of (1) the Closing Sale Price immediately preceding the execution
of this Agreement or (2) the arithmetic average of the five (5) Closing Sale
Prices for the Common Stock immediately preceding the execution of this
Agreement (in such circumstance, for purposes of the Principal Market, the
transaction contemplated hereby would not be “below market” and the Exchange Cap
would not apply). The Minimum Price shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction.  Notwithstanding the foregoing, the Company
shall not be required or permitted to issue, and the Buyer shall not be required
to purchase, any shares of Common Stock under this Agreement if such issuance
would breach the Company’s obligations under the rules or regulations of the
Principal Market.  The Company may, in its sole discretion, determine whether to
obtain stockholder approval to issue more than 19.99% of its outstanding shares
of Common Stock hereunder if such issuance would require stockholder approval
under the rules or regulations of the Principal Market.

 

(i)                                     Beneficial Ownership Limitation. The
Company shall not issue, and the Buyer shall not purchase any shares of Common
Stock under this Agreement, if such shares proposed to be issued and sold, when
aggregated with all other shares of Common Stock then owned beneficially (as
calculated pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) and Rule 13d-3 promulgated thereunder) by the Buyer and
its affiliates would result in the beneficial ownership by the Buyer and its
affiliates of more than 19.99% of the then issued and outstanding shares of
Common Stock.

 

2.                                      BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)                                 Investment Purpose.  The Buyer is entering
into this Agreement and acquiring the Commitment Shares and the Purchase Shares
(the Purchase Shares and the Commitment Shares are collectively referred to
herein as the “Securities”), for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof; provided

 

3

--------------------------------------------------------------------------------



 

however, by making the representations herein, the Buyer does not agree to hold
any of the Securities for any minimum or other specific term.

 

(b)                                 Accredited Investor Status.  The Buyer is an
“accredited investor” as that term is defined in Rule 501(a)(3) of Regulation D
of the 1933 Act.

 

(c)                                  [Intentionally Omitted.]

 

(d)                                 Information.  The Buyer has been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been reasonably requested by the Buyer, including, without limitation, the SEC
Documents (as defined in Section 3(f) hereof).  The Buyer understands that its
investment in the Securities involves a high degree of risk.  The Buyer (i) is
able to bear the economic risk of an investment in the Securities including a
total loss, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Securities and (iii) has had an opportunity to ask questions
of and receive answers from the officers of the Company concerning the financial
condition and business of the Company and other matters related to an investment
in the Securities.  Neither such inquiries nor any other due diligence
investigations conducted by the Buyer or its representatives shall modify, amend
or affect the Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below.  The Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.

 

(e)                                  No Governmental Review.  The Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

(f)                                   [Intentionally Omitted.]

 

(g)                                  Organization. The Buyer is a limited
liability company duly organized and validly existing in good standing under the
laws of the jurisdiction in which it is organized, and has the requisite
organizational power and authority to own its properties and to carry on its
business as now being conducted.

 

(h)                                 Validity; Enforcement.  This Agreement has
been duly and validly authorized, executed and delivered on behalf of the Buyer
and is a valid and binding agreement of the Buyer enforceable against the Buyer
in accordance with its terms, subject as to enforceability to (i) general
principles of equity and to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies and
(ii) public policy underlying any law, rule or regulation (including any federal
or state securities law, rule or regulation) with regards to indemnification,
contribution or exculpation. The execution and delivery of the Transaction
Documents (as defined in Section 3(b) hereof) by the Buyer and the consummation
by it of the transactions contemplated hereby and thereby do not conflict with
the Buyer’s certificate of organization or operating agreement or similar
documents, and do not require further consent or authorization by the Buyer, its
managers or its members.

 

4

--------------------------------------------------------------------------------



 

(i)                                     Residency.  The Buyer is a resident of
the State of Illinois.

 

(j)                                    No Prior Short Selling.  The Buyer
represents and warrants to the Company that at no time prior to the date of this
Agreement has any of the Buyer, its agents, representatives or affiliates
engaged in or effected, in any manner whatsoever, directly or indirectly, any
(i) “short sale” (as such term is defined in Section 242.200 of Regulation SHO
of the 1934 Act) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

(a)                                 Organization and Qualification.  The Company
and its “Subsidiaries” (which for purposes of this Agreement means any entity in
which the Company, directly or indirectly, owns more than 50% of the voting
stock or capital stock or other similar equity interests) are corporations or
limited liability companies duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are incorporated or organized,
and have the requisite corporate or organizational power and authority to own
their properties and to carry on their business as now being conducted.  Each of
the Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect.  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on any of: (i) the
business, properties, assets, operations, results of operations or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, or
(ii) the authority or ability of the Company to perform its obligations under
the Transaction Documents.  The Company has no material Subsidiaries except as
set forth on Schedule 3(a).

 

(b)                                 Authorization; Enforcement; Validity. 
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement, the Registration Rights
Agreement and each of the other agreements entered into by the parties on the
Commencement Date and attached hereto as exhibits to this Agreement
(collectively, the “Transaction Documents”), and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation, the
issuance of the Commitment Shares and the reservation for issuance and the
issuance of the Purchase Shares issuable under this Agreement, have been duly
authorized by the Company’s Board of Directors or duly authorized committee
thereof, do not conflict with the Company’s Certificate of Incorporation or
Bylaws (as defined below), and do not require further consent or authorization
by the Company, its Board of Directors, except as set forth in this Agreement,
or its stockholders (other than as contemplated by Section 1(h) hereof),
(iii) this Agreement has been, and each other Transaction Document shall be on
the Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by (y) general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the

 

5

--------------------------------------------------------------------------------



 

enforcement of creditors’ rights and remedies and (z) public policy underlying
any law, rule or regulation (including any federal or state securities law,
rule or regulation) with regards to indemnification, contribution or
exculpation.  The Board of Directors of the Company or duly authorized committee
thereof has approved the resolutions (the “Signing Resolutions”) substantially
in the form as set forth as Exhibit B attached hereto to authorize this
Agreement and the transactions contemplated hereby.  The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any material respect.  The Company has delivered to the Buyer a true and correct
copy of the Signing Resolutions as approved by the Board of Directors of the
Company or an appropriate Board committee.

 

(c)                                  Capitalization.  As of the date hereof, the
authorized capital stock of the Company consists of 125,000,000 shares of Common
Stock, par value $0.001, of which as of the date hereof, 13,137,396 shares are
issued and outstanding, zero shares are held as treasury shares, 2,835,558
shares are reserved for future issuance pursuant to the Company’s equity
incentive plans, of which approximately 644,212 shares remain available for
future option grants or stock awards, 271,248 shares are reserved for future
issuance pursuant to the Company’s employee stock purchase plan, of which
271,248 shares remain available for future issuance, and zero shares are
issuable and reserved for issuance pursuant to securities (other than stock
options or equity-based awards issued pursuant to the Company’s stock incentive
plans) exercisable or exchangeable for, or convertible into, shares of Common
Stock.  All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and non-assessable.  Except as disclosed in
Schedule 3(c), (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities of the Company or any of its Subsidiaries, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no material agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.  The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Amended and Restated Certificate
of Incorporation, as amended and as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s Amended and Restated Bylaws,
as amended and as in effect on the date hereof (the “Bylaws”).

 

(d)                                 Issuance of Securities.  The Commitment
Shares have been duly authorized and, upon issuance in accordance with the terms
hereof, the Commitment Shares shall be (i) validly issued, fully paid and
non-assessable and (ii) free from all taxes, liens and charges with respect to
the issuance thereof.  Upon issuance and payment therefore in accordance with
the terms and conditions of this

 

6

--------------------------------------------------------------------------------



 

Agreement, the Purchase Shares shall be validly issued, fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.

 

(e)                                  No Conflicts.  Except as disclosed in
Schedule 3(e), the execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares) will not (i) result in a
violation of the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the Bylaws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result, to the Company’s knowledge, in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its Subsidiaries) or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect.  Except
as disclosed in Schedule 3(e), neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
any Certificate of Designation, Preferences and Rights of any outstanding series
of preferred stock of the Company or Bylaws or their organizational charter or
bylaws, respectively.  Except as disclosed in Schedule 3(e), neither the Company
nor any of its Subsidiaries is in violation of any term of or is in default
under any material contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible violations,
defaults, terminations or amendments that would not reasonably be expected to
have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, or regulation of any governmental entity, except for
possible violations, the sanctions for which either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect. 
Except as specifically contemplated by this Agreement, reporting obligations
under the 1934 Act, or as required under the 1933 Act or applicable state
securities laws or the filing of a Listing of Additional Shares Notification
Form with the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof.  Except as disclosed in Schedule 3(e) and for reporting obligations
under the 1934 Act, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement Date. 
Except as disclosed in Schedule 3(e), the Company is not subject to any notices
or actions from or to the Principal Market other than routine matters incident
to listing on the Principal Market and not involving a violation of the rules of
the Principal Market.  Except as disclosed in Schedule 3(e), to the Company’s
knowledge, the Principal Market has not commenced any delisting proceedings
against the Company.

 

(f)                                   SEC Documents; Financial Statements.
Except as disclosed in Schedule 3(f), since June 30, 2018, the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing

 

7

--------------------------------------------------------------------------------



 

filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  As of their respective
dates (except as they have been correctly amended), the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
as they may have been properly amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of their
respective dates (except as they have been properly amended), the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not on the date hereof the subject of any inquiry, investigation or action by
the SEC.

 

(g)                                  Absence of Certain Changes.  Except as
disclosed in Schedule 3(g), since June 30, 2019, there has been no material
adverse change in the business, properties, operations, financial condition or
results of operations of the Company or its Subsidiaries taken as a whole.  For
purposes of this Agreement, neither a decrease in cash or cash equivalents or in
the market price of the Common Stock nor losses incurred in the ordinary course
of the Company’s business shall be deemed or considered a material adverse
change.  The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings.  The Company is financially solvent and is generally able to pay
its debts as they become due.

 

(h)                                 Absence of Litigation. Except as disclosed
in Schedule 3(h), to the Company’s knowledge, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against the
Company, the Common Stock or any of the Company’s Subsidiaries or any of the
Company’s or the Company’s Subsidiaries’ officers or directors in their
capacities as such, which could reasonably be expected to have a Material
Adverse Effect (each, an “Action”).  A description of each such Action, if any,
is set forth in Schedule 3(h).

 

(i)                                     Acknowledgment Regarding Buyer’s
Status.  The Company acknowledges and agrees that the Buyer is acting solely in
the capacity of arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that the Buyer is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby

 

8

--------------------------------------------------------------------------------



 

and thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer’s purchase of
the Securities.  The Company further represents to the Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.

 

(j)                                 Intellectual Property Rights.  To the
Company’s knowledge, the Company and its Subsidiaries own or possess adequate
rights or licenses to use all material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (collectively, “Intellectual Property”)
necessary to conduct their respective businesses as now conducted, except as set
forth in Schedule 3(j) or to the extent that the failure to own, possess,
license or otherwise hold adequate rights to use Intellectual Property would
not, individually or in the aggregate, have a Material Adverse Effect.  Except
as disclosed in Schedule 3(j), to the Company’s knowledge, none of the Company’s
active and registered Intellectual Property have expired or terminated, or, by
the terms and conditions thereof, will expire or terminate within two years from
the date of this Agreement, except as would not reasonably be expected to have a
Material Adverse Effect.  The Company and its Subsidiaries do not have any
knowledge of any infringement by the Company or its Subsidiaries of any
Intellectual Property of others and, except as set forth on Schedule 3(j), there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding Intellectual Property, which could reasonably be expected to have a
Material Adverse Effect.

 

(k)                                 Environmental Laws.  To the Company’s
knowledge, the Company and its Subsidiaries (i) are in material compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety or the environment and
with respect to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all material permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in material compliance with
all terms and conditions of any such permit, license or approval, except where,
in each of the three foregoing clauses, the failure to so comply or receive such
approvals could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(l)                                     Title.  The Company and its Subsidiaries
have good and marketable title to all personal property owned by them that is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as are described in
Schedule 3(l) or such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company and any of its Subsidiaries or could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  Any real
property and facilities held under lease by the Company and any of its
Subsidiaries, to the Company’s knowledge, are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

 

(m)                             Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be reasonable and customary in the businesses in which the Company
and its

 

9

--------------------------------------------------------------------------------



 

Subsidiaries are engaged.  To the Company’s knowledge, since January 1, 2017,
neither the Company nor any such Subsidiary has been refused any insurance
coverage sought or applied for and neither the Company nor any such Subsidiary,
to the Company’s knowledge, will be unable to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected to have a Material Adverse Effect.

 

(n)                                 Regulatory Permits.  The Company and its
Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted, except
when the failure to do so possess such certificates, authorizations or permits
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any such material certificate, authorization or permit.

 

(o)                                 Tax Status.  The Company and each of its
Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books reserves reasonably adequate for the
payment of all unpaid and unreported taxes or filed valid extensions) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books reserves reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply. 
To the Company’s knowledge, there are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction.

 

(p)                                 Transactions With Affiliates.  Except as set
forth on Schedule 3(p), and other than (i) the grant or exercise of stock
options or any other equity securities as disclosed on Schedule 3(c) offered
pursuant to duly adopted stock or incentive compensation plans and
(ii) employment agreements approved by the Board of Directors of the Company,
none of the officers, directors or employees of the Company is on the date
hereof a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors and reimbursement
for expenses incurred on behalf of the Company), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a material interest or is
an officer, director, trustee or general partner.

 

(q)                                 Application of Takeover Protections.  The
Company and its board of directors have taken or will take prior to the
Commencement Date all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation, other than Section 203 of the Delaware General Corporation Law,
which is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Buyer’s ownership of the Securities.

 

10

--------------------------------------------------------------------------------



 

(r)                                    Registration Statement.  The Shelf
Registration Statement (as defined in Section 4(a) hereof) has been declared
effective by the SEC, and no stop order has been issued or is pending or, to the
knowledge of the Company, threatened by the SEC with respect thereto.  As of the
date hereof, the Company has a dollar amount of securities registered and unsold
under the Shelf Registration Statement, which is not less than the sum of
(i) the Available Amount and (ii) the market value of the Commitment Shares on
the date hereof.

 

4.                                      COVENANTS.

 

(a)                                 Filing of Form 8-K and Prospectus
Supplement.  The Company agrees that it shall, within the time required under
the 1934 Act, file a Current Report on Form 8-K disclosing this Agreement and
the transaction contemplated hereby.  The Company shall file within two
(2) Business Days from the date hereof a prospectus supplement to the Company’s
existing shelf registration statement on Form S-3 (File No. 333-234041, the
“Shelf Registration Statement”) covering the sale of the Commitment Shares and
Purchase Shares (the “Prospectus Supplement”) in accordance with the terms of
the Registration Rights Agreement between the Company and the Buyer, dated as of
the date hereof (the “Registration Rights Agreement”).  The Company shall use
its reasonable best efforts to keep the Shelf Registration Statement and any New
Registration Statement (as defined in the Registration Rights Agreement)
effective pursuant to Rule 415 promulgated under the 1933 Act and available for
sales of all Securities to the Buyer until such time as (i) it no longer
qualifies to make sales under the Shelf Registration Statement (which shall be
understood to include the inability of the Company to immediately register sales
of Securities to the Buyer under the Shelf Registration Statement or any New
Registration Statement pursuant to General Instruction I.B.6 of Form S-3),
(ii) the date on which all the Securities have been sold under this Agreement
and no Available Amount remains thereunder, or (iii) this Agreement has been
terminated.  The Shelf Registration Statement (including any amendments or
supplements thereto and prospectuses or prospectus supplements, including the
Prospectus Supplement, contained therein) shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

(b)                                 Blue Sky. The Company shall take such
action, if any, as is reasonably necessary in order to obtain an exemption for
or to qualify (i) the initial sale of the Securities to the Buyer under this
Agreement and (ii) any subsequent sale of the Securities by the Buyer, in each
case, under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Buyer from time to time,
and shall provide evidence of any such action so taken to the Buyer at its
written request; provided, however, that the Company shall not be obligated to
file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject.

 

(c)                                  Listing.  The Company shall promptly secure
the listing of all of the Securities upon each national securities exchange and
automated quotation system that requires an application by the Company for
listing, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain such listing, so long as any
other shares of Common Stock shall be so listed.  The Company shall use its
reasonable best efforts to maintain the Common Stock’s listing on the Principal
Market in accordance with the requirements of the Registration Rights
Agreement.  Neither the Company nor any of its Subsidiaries shall take any
action that would be reasonably expected to

 

11

--------------------------------------------------------------------------------



 

result in the delisting or suspension of the Common Stock on the Principal
Market, unless the Common Stock is immediately thereafter traded on the New York
Stock Exchange, the NYSE American, the Nasdaq Global Select Market, the Nasdaq
Global Market, or the Nasdaq Capital Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section.

 

(d)                                 Limitation on Short Sales and Hedging
Transactions.  The Buyer agrees that beginning on the date of this Agreement and
ending on the date of termination of this Agreement as provided in
Section 11(k), the Buyer and its agents, representatives and affiliates shall
not in any manner whatsoever enter into or effect, directly or indirectly, any
(i) “short sale” (as such term is defined in Section 242.200 of Regulation SHO
of the 1934 Act) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.

 

(e)                                  Issuance of Commitment Shares.  In
connection with the Commencement, the Company shall issue to the Buyer as
consideration for the Buyer entering into this Agreement 104,167 shares of
Common Stock (the “Commitment Shares”).  The Commitment Shares shall be issued
without any restrictive legend whatsoever or prior sale requirement.

 

(f)                                   Due Diligence.  The Buyer shall have the
right, from time to time as the Buyer may reasonably request, to perform
reasonable due diligence on the Company during normal business hours and subject
to reasonable prior notice to the Company.  The Company and its officers and
employees shall provide information and reasonably cooperate with the Buyer in
connection with any reasonable request by the Buyer related to the Buyer’s due
diligence of the Company, including, but not limited to, any such request made
by the Buyer in connection with (i) the filing of the prospectus supplement
described in Section 4(a) hereof and (ii) the Commencement; provided, however,
that at no time is the Company required to disclose material nonpublic
information to the Buyer or breach any obligation of confidentiality or
non-disclosure to a third party or make any disclosure that could cause a waiver
of attorney-client privilege.  Except as may be required by law, court order or
governmental authority, each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information of such other party for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby;
provided, that to the extent such disclosure is required by law, court order or
governmental authority, the receiving party shall provide the disclosing party
with reasonable prior written notice of such disclosure and make a reasonable
effort to assist the disclosing party in obtaining a protective order preventing
or limiting the disclosure and/or requiring that the Confidential Information so
disclosed be used only for the purposes for which the law, court order or
governmental authority requires.  Each party hereto acknowledges that the
Confidential Information shall remain the property of the disclosing party and
agrees that it shall take all reasonable measures to protect the secrecy of any
Confidential Information disclosed by the other party.

 

(g)                                  [Intentionally omitted.]

 

5.                                      TRANSFER AGENT INSTRUCTIONS.

 

All of the Purchase Shares to be issued under this Agreement shall be issued
without any restrictive legend unless the Buyer expressly consents otherwise. 
The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Common Stock in the name of the Buyer for
the Purchase Shares (the “Irrevocable Transfer Agent Instructions”).  The

 

12

--------------------------------------------------------------------------------



 

Company warrants to the Buyer that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5, will be given by the
Company to the Transfer Agent with respect to the Purchase Shares and that the
Commitment Shares and the Purchase Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the Registration Rights Agreement.

 

6.                                      CONDITIONS TO THE COMPANY’S RIGHT TO
COMMENCE SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.

 

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):

 

(a)                                 The Buyer shall have executed each of the
Transaction Documents and delivered the same to the Company;

 

(b)                                 The representations and warranties of the
Buyer shall be true and correct as of the Commencement Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such
specific date) and the Buyer shall have performed, satisfied and complied in all
material respects with the covenants and agreements required by this Agreement
to be performed, satisfied or complied with by the Buyer at or prior to the
Commencement Date; and

 

(c)                                  The Prospectus Supplement shall have been
delivered to the Buyer and no stop order with respect to the registration
statement covering the sale of shares to the Buyer shall be pending or
threatened by the SEC.

 

7.                                      CONDITIONS TO THE BUYER’S OBLIGATION TO
MAKE PURCHASES OF SHARES OF COMMON STOCK.

 

The obligation of the Buyer to buy Purchase Shares this Agreement is subject to
the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a)                                 The Company shall have executed each of the
Transaction Documents and delivered the same to the Buyer;

 

(b)                                 [Intentionally Omitted.];

 

(c)                                  The Common Stock shall be authorized for
quotation on the Principal Market, trading in the Common Stock shall not have
been within the last 365 days suspended by the SEC or the Principal Market,
other than a general halt in trading in the Common Stock by the Principal Market
under halt codes indicating pending or released material news, and the
Securities shall be approved for listing upon the Principal Market;

 

13

--------------------------------------------------------------------------------



 

(d)                                 The Buyer shall have received the opinion of
the Company’s legal counsel dated as of the Commencement Date in customary form
and substance;

 

(e)                                  The representations and warranties of the
Company shall be true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date of this Agreement and as of the Commencement Date as though made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such
specific date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date.  The Buyer shall have received a
certificate, executed by the CEO, President or CFO of the Company, dated as of
the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

 

(f)                                   The Board of Directors of the Company or a
duly authorized committee thereof shall have adopted resolutions substantially
in the form attached hereto as Exhibit B which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date;

 

(g)                                  As of the Commencement Date, the Company
shall have reserved out of its authorized and unissued Common Stock, solely for
the purpose of effecting future purchases of Purchase Shares hereunder,
2,626,165 shares of Common Stock;

 

(h)                                 The Irrevocable Transfer Agent Instructions,
in form acceptable to the Buyer shall have been signed by the Company and the
Buyer and shall have been delivered to the Transfer Agent;

 

(i)                                     The Company shall have delivered to the
Buyer a certificate evidencing the incorporation and good standing of the
Company in the State of Delaware issued by the Secretary of State of the State
of Delaware as of a date within ten (10) Business Days of the Commencement Date;

 

(j)                                    [Intentionally Omitted.];

 

(k)                                 The Company shall have delivered to the
Buyer a secretary’s certificate executed by the Secretary of the Company, dated
as of the Commencement Date, in the form attached hereto as Exhibit C;

 

(l)                                     The Shelf Registration Statement shall
have been declared effective under the 1933 Act by the SEC and no stop order
with respect thereto shall be pending or threatened by the SEC.  The Company
shall have prepared and delivered to the Buyer a final and complete form of
prospectus supplement, dated and current as of the Commencement Date, to be used
in connection with any issuances of any Commitment Shares or any Purchase Shares
to the Buyer, and to be filed by the Company within one (1) Business Day after
the Commencement Date pursuant to Rule 424(b).  The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and the Purchase Shares
pursuant to this Agreement in compliance with such laws;

 

14

--------------------------------------------------------------------------------



 

(m)                             No Event of Default has occurred and is
continuing, or any event which, after notice and/or lapse of time, would become
an Event of Default has occurred;

 

(n)                                 On or prior to the Commencement Date, the
Company shall  take all necessary action, if any, and such actions as reasonably
requested by the Buyer, in order to render inapplicable any control share
acquisition, business combination, stockholder rights plan or poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the state of its incorporation, other than Section 203 of the Delaware General
Corporation Law, that is or could become applicable to the Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Buyer’s ownership of the
Securities; and

 

(o)                                 The Company shall have provided the Buyer
with the information reasonably requested by the Buyer in connection with its
due diligence requests made prior to, or in connection with, the Commencement,
in accordance with the terms of Section 4(f) hereof.

 

8.                                      INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
third-party actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or  document
contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from (A) a breach of any of the
Buyer’s representations and warranties, covenants or agreements contained in
this Agreement, or (B) the gross negligence, bad faith or willful misconduct of
the Buyer or any other Indemnitee.  To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

9.                                      EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

15

--------------------------------------------------------------------------------



 

(a)                                 during any period in which the effectiveness
of any registration statement is required to be maintained pursuant to the terms
of the Registration Rights Agreement, the effectiveness of such registration
statement lapses for any reason (including, without limitation, the issuance of
a stop order) or is unavailable to the Company for the sale of all of the
Registrable Securities (as defined in the Registration Rights Agreement) to the
Buyer in accordance with the terms of the Registration Rights Agreement, and
such lapse or unavailability continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period, which is not in connection with a post-effective amendment to
any such registration statement or the filing of a new registration statement;
provided, however, that in connection with any post-effective amendment to such
registration statement or filing of a new registration statement that is
required to be declared effective by the SEC, such lapse or unavailability may
continue for a period of no more than thirty (30) consecutive Business Days,
which such period shall be extended for an additional thirty (30) Business Days
if the Company receives a comment letter from the SEC in connection therewith;

 

(b)                                 the suspension from trading or failure of
the Common Stock to be listed on a Principal Market for a period of three
(3) consecutive Business Days;

 

(c)                                  the delisting of the Common Stock from the
Principal Market, and the Common Stock is not immediately thereafter trading on
the New York Stock Exchange, the NYSE American, the Nasdaq Global Select Market,
the Nasdaq Global Market, or the Nasdaq Capital Market;

 

(d)                                 the failure for any reason by the Transfer
Agent to issue Purchase Shares to the Buyer within five (5) Business Days after
the applicable Purchase Date that the Buyer is entitled to receive;

 

(e)                                  the Company’s breach of any representation
or warranty (as of the dates made), covenant or other term or condition under
any Transaction Document if such breach could reasonably be expected to have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues uncured for a period of at
least five (5) Business Days;

 

(f)                                   if any Person commences a proceeding
against the Company pursuant to or within the meaning of any Bankruptcy Law;

 

(g)                                  if the Company pursuant to or within the
meaning of any Bankruptcy Law; (A) commences a voluntary case, (B) consents to
the entry of an order for relief against it in an involuntary case, (C) consents
to the appointment of a Custodian of it or for all or substantially all of its
property, (D) makes a general assignment for the benefit of its creditors or
(E) becomes insolvent;

 

(h)                                 a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (A) is for relief against the
Company in an involuntary case, (B) appoints a Custodian of the Company or for
all or substantially all of its property, or (C) orders the liquidation of the
Company or any Subsidiary; or

 

(i)                                     if at any time after the Commencement
Date, the Exchange Cap is reached unless and until stockholder approval has been
obtained pursuant to Section 1(h) hereof.  The Exchange Cap shall be deemed to
be reached at such time if, upon submission of a Purchase Notice or VWAP
Purchase Notice under this Agreement, the issuance of such shares of Common
Stock would exceed the number

 

16

--------------------------------------------------------------------------------



 

of shares of Common Stock which the Company may issue under this Agreement
without breaching the Company’s obligations under the rules or regulations of
the Principal Market.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated to
purchase any shares of Common Stock under this Agreement.  If pursuant to or
within the meaning of any Bankruptcy Law, the Company commences a voluntary case
or any Person commences a proceeding against the Company, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general assignment for the benefit of its creditors, (any of
which would be an Event of Default as described in Sections 9(f), 9(g) and
9(h) hereof) this Agreement shall automatically terminate without any liability
or payment to the Company without further action or notice by any Person.  No
such termination of this Agreement under Section 11(k)(i) shall affect the
Company’s or the Buyer’s obligations under this Agreement with respect to
pending purchases and the Company and the Buyer shall complete their respective
obligations with respect to any pending purchases under this Agreement.

 

10.                               CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                                 “1933 Act” means the Securities Act of 1933,
as amended.

 

(b)                                 “Available Amount” means initially Twenty
Million Dollars ($20,000,000) in the aggregate which amount shall be reduced by
the Purchase Amount each time the Buyer purchases shares of Common Stock
pursuant to Section 1 hereof.

 

(c)                                  “Bankruptcy Law” means Title 11, U.S. Code,
or any similar federal or state law for the relief of debtors.

 

(d)                                 “Business Day” means any day on which the
Principal Market is open for trading during normal trading hours (i.e., 9:30
a.m. to 4:00 p.m. Eastern Time), including any day on which the Principal Market
is open for trading for a period of time less than the customary time.

 

(e)                                  “Closing Sale Price” means the last closing
trade price for the Common Stock on the Principal Market as reported by the
Principal Market.

 

(f)                                   “Confidential Information” means any
information disclosed by either party to the other party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, prototypes, samples, protocols, development
plans, commercialization plans, compounds, formulations, preclinical study and
clinical trial results, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is expressly identified as Confidential Information at the time of
such initial disclosure and confirmed in writing as being Confidential
Information within ten (10) Business Days after the initial disclosure.
Confidential Information may also include information disclosed to a disclosing
party by third parties. Confidential

 

17

--------------------------------------------------------------------------------



 

Information shall not, however, include any information which (i) was publicly
known and made generally available in the public domain prior to the time of
disclosure by the disclosing party; (ii) becomes publicly known and made
generally available after disclosure by the disclosing party to the receiving
party through no action or inaction of the receiving party or its affiliates;
(iii) is already in the possession of the receiving party at the time of
disclosure by the disclosing party as shown by the receiving party’s files and
records immediately prior to the time of disclosure; (iv) is obtained by the
receiving party from a third party without a breach of such third party’s
obligations of confidentiality; or (v) is independently developed by the
receiving party without use of or reference to the disclosing party’s
Confidential Information, as shown by documents and other competent evidence in
the receiving party’s possession.

 

(g)                                  “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

 

(h)                                 “Maturity Date” means the date that is
thirty (30) months from the Commencement Date.

 

(i)                                     “Person” means an individual or entity
including any limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

(j)                                    “Principal Market” means the Nasdaq
Global Market; provided however, that in the event the Company’s Common Stock is
ever listed or traded on the New York Stock Exchange, the NYSE American, the
Nasdaq Global Select Market, the Nasdaq Global Market, or the Nasdaq Capital
Market, then the “Principal Market” shall mean such other market or exchange on
which the Company’s Common Stock is then listed or traded.

 

(k)                                 “Purchase Amount” means, with respect to any
particular purchase made hereunder, the portion of the Available Amount to be
purchased by the Buyer pursuant to Section 1 hereof as set forth in a valid
Purchase Notice or VWAP Purchase Notice which the Company delivers to the Buyer.

 

(l)                                     “Purchase Date” means, with respect to
any Regular Purchase made hereunder, the Business Day of receipt by the Buyer of
a valid Purchase Notice that the Buyer is to buy Purchase Shares pursuant to
Section 1(b) hereof.

 

(m)                             “Purchase Notice” shall mean an irrevocable
written notice from the Company to the Buyer directing the Buyer to buy Purchase
Shares pursuant to Section 1(b) hereof as specified by the Company therein at
the applicable Purchase Price on the Purchase Date.

 

(n)                                 “Purchase Price” means the lesser of (i) the
lowest Sale Price of the Common Stock on the Purchase Date or (ii) the
arithmetic average of the three (3) lowest Closing Sale Prices for the Common
Stock during the ten (10) consecutive Business Days ending on the Business Day
immediately preceding such Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(o)                                 “Sale Price” means any trade price for the
shares of Common Stock on the Principal Market during normal trading hours, as
reported by the Principal Market.

 

18

--------------------------------------------------------------------------------



 

(p)                                 “SEC” means the U.S. Securities and Exchange
Commission.

 

(q)                                 “Transfer Agent” means the transfer agent of
the Company as set forth in Section 11(f) hereof or such other person who is
then serving as the transfer agent for the Company in respect of the Common
Stock.

 

(r)                                    “VWAP Minimum Price Threshold” means,
with respect to any particular VWAP Purchase Notice, the Sale Price on the VWAP
Purchase Date equal to the greater of (i) 80% of the Closing Sale Price on the
Business Day immediately preceding the VWAP Purchase Date or (ii) such higher
price as set forth by the Company in the VWAP Purchase Notice.

 

(s)                                   “VWAP Purchase Amount” means, with respect
to any particular VWAP Purchase Notice, the portion of the Available Amount to
be purchased by the Buyer pursuant to Section 1(c) hereof pursuant to a valid
VWAP Purchase Notice which requires the Buyer to buy the VWAP Purchase Share
Percentage of the aggregate shares traded on the Principal Market during normal
trading hours on the VWAP Purchase Date up to the VWAP Purchase Share Volume
Maximum, subject to the VWAP Minimum Price Threshold.

 

(t)                                    “VWAP Purchase Date” means, with respect
to any VWAP Purchase made hereunder, the Business Day following the receipt by
the Buyer of a valid VWAP Purchase Notice that the Buyer is to buy Purchase
Shares pursuant to Section 1(c) hereof.

 

(u)                                 “VWAP Purchase Notice” shall mean an
irrevocable written notice from the Company to the Buyer directing the Buyer to
buy Purchase Shares on the VWAP Purchase Date pursuant to Section 1(c) hereof as
specified by the Company therein at the applicable VWAP Purchase Price with the
applicable VWAP Purchase Share Percentage specified therein.

 

(v)                                 “VWAP Purchase Share Percentage” means, with
respect to any particular VWAP Purchase Notice pursuant to Section 1(c) hereof,
the percentage set forth in the VWAP Purchase Notice which the Buyer will be
required to buy as a specified percentage of the aggregate shares traded on the
Principal Market during normal trading hours up to the VWAP Purchase Share
Volume Maximum on the VWAP Purchase Date subject to Section 1(c) hereof but in
no event shall this percentage exceed thirty percent (30%) of such VWAP Purchase
Date’s share trading volume of the Common Stock on the Principal Market during
normal trading hours.

 

(w)                               “VWAP Purchase Price” means the lesser of
(i) the Closing Sale Price on the VWAP Purchase Date; or (ii) ninety-seven
percent (97%) of volume weighted average price for the Common Stock traded on
the Principal Market during normal trading hours on (A) the VWAP Purchase Date
if the aggregate shares traded on the Principal Market on the VWAP Purchase Date
have not exceeded the VWAP Purchase Share Volume Maximum and the Sale Price of
Common Stock has not fallen below the VWAP Minimum Price Threshold (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction), or
(B) the portion of the VWAP Purchase Date until such time as the sooner to occur
of (1) the time at which the aggregate shares traded on the Principal Market has
exceeded the VWAP Purchase Share Volume Maximum, or (2) the time at which the
Sale Price of Common Stock falls below the VWAP Minimum Price Threshold (to

 

19

--------------------------------------------------------------------------------



 

be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(x)                                 “VWAP Purchase Share Estimate” means the
number of shares of Common Stock that the Company has in its sole discretion
irrevocably instructed its Transfer Agent to issue to the Buyer via the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program in
connection with a VWAP Purchase Notice pursuant to Section 1(c) hereof and
issued to the Buyer’s or its designee’s balance account with DTC through its
Deposit Withdrawal At Custodian (DWAC) system on the VWAP Purchase Date (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(y)                                 “VWAP Purchase Share Volume Maximum” means a
number of shares of Common Stock traded on the Principal Market during normal
trading hours on the VWAP Purchase Date equal to: (i) the VWAP Purchase Share
Estimate, divided by (ii) the VWAP Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

11.                               MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its stockholders.  All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the other Transaction Documents shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Chicago, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile or pdf (or other electronic reproduction) signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or PDF (or other electronic reproduction) signature.

 

20

--------------------------------------------------------------------------------



 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                                  Entire Agreement.  This Agreement and the
Registration Rights Agreement supersede all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  Each of the Company and
the Buyer acknowledges and agrees that it has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in this Agreement.

 

(f)                                   Notices.  Any notices, consents or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) upon receipt, when sent
by electronic message (provided the recipient responds to the message and
confirmation of both electronic messages are kept on file by the sending party);
or (iv) one (1) Business Day after timely deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

Entasis Therapeutics Holdings Inc.

35 Gatehouse Drive

Waltham, MA 02451

Telephone:                                   781-870-0120

Attention:                                         Elizabeth M. Keiley, General
Counsel

Email:                                                           
Betzy.Keiley@entasistx.com

 

With a copy (which shall not constitute notice) to:

 

Cooley LLP

1299 Pennsylvania Avenue NW, Suite 700

Washington, DC 20004

Telephone:                                   202-728-7040

Facsimile:                                         202-842-7899

Attention:                                         Brent B. Siler

Email:                                                           
bsiler@cooley.com

 

21

--------------------------------------------------------------------------------



 

If to the Buyer:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:                                   312-658-0400

Facsimile:                                         312-658-4005

Attention:                                         Steven G. Martin

Email:                                                           
smartin@aspirecapital.com

 

With a copy to (which shall not constitute delivery to the Buyer):

 

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:                                   202-778-1611

Facsimile:                                         202-887-0763

Attention:                                         Martin P. Dunn, Esq.

Email:                                                            mdunn@mofo.com

 

If to the Transfer Agent:

 

Computershare

150 Royall Street

Canton, MA 02021

Telephone:                                   781-575-4471

Facsimile:                                         781-575-4647

Attention:                                         Dan Glennon

Email:                                                           
Dan.Glennon@computershare.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number, (C) electronically generated by the sender’s
electronic mail containing the time, date and recipient email address or
(D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Buyer, including by merger or consolidation; provided, however, that any
transaction, whether by merger, reorganization, restructuring, consolidation,
financing or otherwise, whereby the Company remains the surviving entity
immediately after such transaction shall not be deemed a succession or
assignment.  The Buyer may not assign its rights or obligations under this
Agreement.

 

22

--------------------------------------------------------------------------------



 

(h)                                 No Third-Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

(i)                                     Publicity.  The Buyer shall have the
right to approve before issuance any press release, SEC filing or any other
public disclosure made by or on behalf of the Company whatsoever with respect
to, in any manner, the Buyer, its purchases hereunder or any aspect of this
Agreement or the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer, to make any
press release or other public disclosure (including any filings with the SEC)
with respect to such transactions as is required by applicable law and
regulations so long as the Company and its counsel consult with the Buyer in
connection with any such press release or other public disclosure at least one
(1) Business Day prior to its release; provided, however, that the Company’s
obligations pursuant to this Section 11(i) shall not apply if the material
provisions of such press release, SEC filing, or other public disclosure
previously has been publicly disclosed by the Company in accordance with this
Section 11(i).  The Buyer must be provided with a copy thereof at least one
(1) Business Day prior to any release or use by the Company thereof.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                 Termination.  This Agreement may be
terminated only as follows:

 

(i)                                     By the Buyer any time an Event of
Default exists without any liability or payment to the Company.  However, if
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
9(f), 9(g) and 9(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company without further action or notice by any
Person.  No such termination of this Agreement under this Section 11(k)(i) shall
affect the Company’s or the Buyer’s obligations under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

(ii)                                  In the event that the Commencement shall
not have occurred the Company shall have the option to terminate this Agreement
for any reason or for no reason without any liability whatsoever of either party
to the other party under this Agreement.

 

(iii)                               In the event that the Commencement shall not
have occurred within ten (10) Business Days of the date of this Agreement, due
to the failure to satisfy any of the conditions set forth in Sections 6 and 7
above with respect to the Commencement, either party shall have the option to
terminate this Agreement at the close of business on such date or thereafter
without liability of either party to any other party; provided, however, that
the right to terminate this Agreement under this Section 11(k)(iii) shall not be
available to either party if

 

23

--------------------------------------------------------------------------------



 

such failure to satisfy any of the conditions set forth in Sections 6 and 7 is
the result of a breach of this Agreement by such party or the failure of any
representation or warranty of such party included in this Agreement to be true
and correct in all material respects.

 

(iv)                              At any time after the Commencement Date, the
Company shall have the option to terminate this Agreement for any reason or for
no reason by delivering notice (a “Company Termination Notice”) to the Buyer
electing to terminate this Agreement without any liability whatsoever of either
party to the other party under this Agreement.  The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Buyer.

 

(v)                                 This Agreement shall automatically terminate
on the date that the Company sells and the Buyer purchases the full Available
Amount as provided herein, without any action or notice on the part of any party
and without any liability whatsoever of any party to any other party under this
Agreement.

 

(vi)                              If by the Maturity Date for any reason or for
no reason the full Available Amount under this Agreement has not been purchased
as provided for in Section 1 of this Agreement, this Agreement shall
automatically terminate on the Maturity Date, without any action or notice on
the part of any party and without any liability whatsoever of any party to any
other party under this Agreement.

 

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any termination of
this Agreement pursuant to this Section 11(k) shall be effected by written
notice from the Company to the Buyer, or the Buyer to the Company, as the case
may be, setting forth the basis for the termination hereof.  The representations
and warranties of the Company and the Buyer contained in Sections 2, 3 and 5
hereof, the indemnification provisions set forth in Section 8 hereof and the
agreements and covenants set forth in Sections 4(e) and 11, shall survive the
Commencement and any termination of this Agreement.  No termination of this
Agreement shall affect the Company’s or the Buyer’s rights or obligations
(i) under the Registration Rights Agreement which shall survive any such
termination in accordance with its terms or (ii) under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

(l)                                     No Financial Advisor, Placement Agent,
Broker or Finder.  The Company represents and warrants to the Buyer that it has
not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  The Buyer represents and
warrants to the Company that it has not engaged any financial advisor, placement
agent, broker or finder in connection with the transactions contemplated
hereby.  Each party shall be responsible for the payment of any fees or
commissions, if any, of any financial advisor, placement agent, broker or finder
engaged by such party relating to or arising out of the transactions
contemplated hereby.  Each party shall pay, and hold the other party harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

 

(m)                             No Strict Construction.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.

 

24

--------------------------------------------------------------------------------



 

(n)                                 Failure or Indulgence Not Waiver.  No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.

 

*     *     *     *     *

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

 

THE COMPANY:

 

 

 

ENTASIS THERAPEUTICS HOLDINGS INC.

 

 

 

By:

/s/ Michael Gutch, Ph.D.

 

Name: Michael Gutch, Ph.D.

 

Title: Chief Financial Officer and Chief Business Officer

 

 

 

 

 

BUYER:

 

 

 

ASPIRE CAPITAL FUND, LLC

 

BY: ASPIRE CAPITAL PARTNERS, LLC

 

BY: SGM HOLDINGS CORP.

 

 

 

By:

/s/ Steven G. Martin

 

Name: Steven G. Martin

 

Title: President

 

26

--------------------------------------------------------------------------------



 

SCHEDULES

 

Schedule 3(a)

Subsidiaries

Schedule 3(c)

Capitalization

Schedule 3(e)

Conflicts

Schedule 3(f)

1934 Act Filings

Schedule 3(g)

Material Changes

Schedule 3(h)

Litigation

Schedule 3(j)

Intellectual Property

Schedule 3(l)

Title

Schedule 3(p)

Transactions with Affiliates

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Resolutions of Board of Directors of the Company

Exhibit C

Form of Secretary’s Certificate

 

--------------------------------------------------------------------------------



 

DISCLOSURE SCHEDULES

 

Schedule 3(a) — Subsidiaries

 

Entasis Therapeutics Inc.

Entasis Therapeutics Limited

 

Schedule 3(c) — Capitalization

 

As of the date hereof, the Company has outstanding options to purchase 2,191,346
shares of its common stock.

 

Schedule 3(e) — Conflicts

 

None.

 

Schedule 3(f) — 1934 Act Filings

 

None.

 

Schedule 3(g) — Material Changes

 

None.

 

Schedule 3(h) — Litigation

 

None.

 

Schedule 3(j) — Intellectual Property

 

None.

 

Schedule 3(l) — Title

 

None.

 

Schedule 3(p) — Transactions with Affiliates

 

The information under the heading “Transactions With Related Persons” in the
Company’s Definitive Proxy Statement filed with the SEC on April 30, 2019 is
incorporated herein by reference.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
October 21, 2019 (the “Common Stock Purchase Agreement”), by and between ENTASIS
THERAPEUTICS HOLDINGS INC., a Delaware corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”).  Terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Common Stock Purchase Agreement.

 

The undersigned,            ,              of the Company, hereby certifies as
follows:

 

1.                                      I am the                of the Company
and make the statements contained in this Certificate in my capacity as such;

 

2.                                      The representations and warranties of
the Company are true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 3 of the Common Stock Purchase Agreement, in which case,
such representations and warranties are true and correct without further
qualification) as of the date when made and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date);

 

3.                                      The Company has performed, satisfied and
complied in all material respects with covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.

 

4.                                      The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this     day of
           .

 

 

 

 

Name:

 

Title:

 

The undersigned as Secretary of ENTASIS THERAPEUTICS HOLDINGS INC., a           
corporation, hereby certifies that             is the duly elected, appointed,
qualified and acting          of ENTASIS THERAPEUTICS HOLDINGS INC. and that the
signature appearing above is his/her genuine signature.

 

 

 

 

                      , Secretary

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

ACTION BY UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF DIRECTORS

OF

ENTASIS THERAPEUTICS HOLDINGS INC.

 

The undersigned, constituting all of the members of the Board of Directors (the
“Board”) of Entasis Therapeutics Holdings Inc., a Delaware corporation (the
“Company”), hereby adopt the following resolutions by written consent pursuant
to Section 141(f) of the Delaware General Corporation Law, effective as of the
date on which all members of the Board have executed this action by written
consent:

 

WHEREAS, management has reviewed with the Board of Directors the background,
terms and conditions of the transactions subject to the Common Stock Purchase
Agreement (the “Purchase Agreement”) by and between the Company and Aspire
Capital Fund, LLC (“Aspire”), including all material terms and conditions of the
transactions subject thereto, providing for the purchase by Aspire of up to
Twenty Million Dollars ($20,000,000) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Company to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of Common Stock
to Aspire having a value equal to 3% of the aggregate dollar amount of shares
that may be purchased under the Purchase Agreement as a commitment fee (the
“Commitment Shares”) and the sale of shares of Common Stock to Aspire up to the
available amount under the Purchase Agreement (the “Purchase Shares,” and
together with the Commitment Shares, the “Aspire Shares”).

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chief Executive Officer, Chief Financial
Officer and General Counsel (the “Authorized Officers”) are severally authorized
to execute and deliver the Purchase Agreement, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement  (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of Aspire, with such amendments, changes,
additions and deletions as the Authorized Officers may deem to be appropriate
and approve on behalf of, the Company, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

--------------------------------------------------------------------------------



 

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Company, such approval to be conclusively evidenced by the signature of
an Authorized Officer thereon; and

 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of common stock of the Company
having an aggregate value of up to $20,000,000; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Company is hereby authorized to issue the Commitment
Shares to Aspire as Commitment Shares and that upon issuance of the Commitment
Shares pursuant to the Purchase Agreement, the Commitment Shares shall be duly
authorized, validly issued, fully paid and non-assessable; and

 

FURTHER RESOLVED, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and non-assessable; and

 

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, for and on behalf of the Company, to execute and
deliver one or more stock certificates representing any Aspire Shares sold under
the Purchase Agreement in such form as may be approved by such officers, or to
cause any such Aspire Shares to be delivered through electronic book entry; and

 

Listing of Shares on the Nasdaq Capital Market

 

FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire Shares on the Nasdaq Capital Market; and

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and

 

--------------------------------------------------------------------------------



 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of
October 21, 2019 (the “Common Stock Purchase Agreement”), by and between ENTASIS
THERAPEUTICS HOLDINGS INC., a Delaware corporation (the “Company”) and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”), pursuant
to which the Company may sell to the Buyer up to Twenty Million Dollars
($20,000,000) of the Company’s Common Stock, par value $0.001 (the “Common
Stock”).  Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Common Stock Purchase Agreement.

 

The undersigned,                   Secretary of the Company, hereby certifies as
follows in his/her capacity as such:

 

1.                                      I am the Secretary of the Company and
make the statements contained in this Secretary’s Certificate.

 

2.                                      Attached hereto as Exhibit A and
Exhibit B are true, correct and complete copies of the Company’s Amended and
Restated Bylaws (“Bylaws”) and Amended and Restated Certificate of Incorporation
(“Certificate of Incorporation”), respectively, in each case, as amended through
the date hereof, and no action has been taken by the Company, its directors,
officers or stockholders, in contemplation of the filing of any further
amendment relating to or affecting the Bylaws or Articles.

 

3.                                      Attached hereto as Exhibit C is a true,
correct and complete copy of the unanimous written consent of the Board of
Directors of the Company effective as of             , 2019.  Such consent has
not been amended, modified or rescinded and remains in full force and effect and
the resolutions contained therein are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Common Stock Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

 

4.                                      As of the date hereof, the authorized,
issued and reserved capital stock of the Company is as set forth on Exhibit A
hereto.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have hereunder signed my name on this     day of
            .

 

 

 

 

                      , Secretary

 

The undersigned as                of ENTASIS THERAPEUTICS HOLDINGS INC., a
Delaware corporation, hereby certifies that                 is the duly elected,
appointed, qualified and acting Secretary of ENTASIS THERAPEUTICS HOLDINGS INC.,
and that the signature appearing above is his/her genuine signature.

 

 

 

 

--------------------------------------------------------------------------------